Upon looking into the bill in this case, it appears that the petitioners who filed the petition in the county court of Franklin for the sale of the land in question, and in whom the title to the land is *Page 295 
stated to be, and the clerk and master who sold the said land, are not made party defendants to the bill. So that the Court, in case the allegations in the bill were fully proved, could not make a final decree in the case, for want of parties.
PER CURIAM.                                 Bill dismissed, with costs.
(493)